department of the treasury washington oc contact person telephone number in reference to date t ep ra t3 ane oor internal_revenue_service pe lo dollar_figure -00 legend _ employer m plan x dear this letter is in response to a request for a ruling dated date as supplemented by correspondence dated date date date date and date which was submitted on your behalf by your authorized representative concerning an arrangement described under sec_403 and sec_403 b of the internal_revenue_code the following facts and representations have been submitted on your behalf employer m is a not-for-profit private business school which meets the requirements of code sec_501 and which is exempt from federal_income_tax under code sec_501 effective date employer m adopted plan x for the benefit of its eligible employees plan x is funded with plan x is intended to meet the requirements of code sec_403 group fixed and variable annuities and code sec_403 custodial accounts all employees of employer m are permitted to make salary reduction contributions in any whole dollar amount under plan x compensation is limited to dollar_figure annually as adjusted by the secretary of treasury for cost-of-living changes plan x also provides for discretionary employer matching_contributions on behalf of each employee who satisfies the requirement sec_1n the preceding sentence provided that the employee is scheduled to complete big_number hours_of_service in the plan_year is a regular faculty_member 4s actually credited with big_number hours_of_service in the plan_year or is an adjunct faculty_member who teaches more than credit hours during the plan_year the employer matching_contributions if any must constitute a uniform percentage of employee salary reduction contributions for the plan_year to commence participation in plan x an employer m employee must submit a salary reduction agreement to employer m which provides that the participant's salary will be reduced _bv a specific amount or percentage of compensation and contributed to plan x oa page salary reduction and employer matching_contributions are fully vested and nonforfeitable at all times a participant is eligible for normal or delayed retirement upon or following attainment of age and is eligible for early retirement after attaining age contributions on behalf of a participant under plan x may in no event exceed the amount of the participant's exclusion_allowance as determined under code sec_403 for any taxable_year plan sections dollar_figure and the maximum annual_additions to a participant's account during any plan_year when aggregated with the total annual_additions to the accounts of the participant under any other b plan and any defined_contribution_plan maintained by employer m shall not exceed the lesser_of percent of his compensation as defined under code sec_415 for such year or dollar_figure as adjusted periodically by the secretary of treasury for cost-of-living changes plan sec_4 finally plan x also provides that in no event may the salary reduction contributions made on behalf of any participant exceed dollar_figure or of code sec_402 as such limit is adjusted by the secretary of treasury for cost-of-living changes plan sec_4 a in computing this limitation on salary reduction contributions deferrals during a calendar_year under a cash_or_deferred_arrangement described under code sec_401 or under a simplified_employee_pension plan are to be taken into account if greater the dollar_figure limit except as discussed below the only events upon which distributions from plan x shall be made are a participant's termination of employment on account of normal delayed early or disability retirement his separation_from_service prior to normal delayed early or disability retirement or his death participants are however permitted to take in-service withdrawals of salary reduction contributions but not earnings on such contributions in the event of a demonstrated hardship provided that employer m approves the participant's application_for such withdrawals in accordance with uniform and nondiscriminatory rules adopted by employer m unless a participant elects otherwise distributions under plan x automatically will be made in the form of a nontransferable annuity married participants receive their benefits in the form of a qualified_joint_and_survivor_annuity and single participants receive their benefits in the form of a single_life_annuity participants are however permitted to elect to receive their benefits in the form of a single lump sum or in such other nontransferable annuity or periodic_payment forms as may be approved for plan x by employer m and the funding agent moreover a distributee may direct the rollover of all or any portion of hisinterest in plan x to an individual tetirement account described in code sec_408 an individual_retirement_annuity described in code sec_408 or another annuity described in code sec_403 provided that if the distributee 1s the spouse of a participant the rollover may be directed only to an individual_retirement_account or to an individual_retirement_annuity plan sections d and notwithstanding the foregoing the value of a participant's nonforfeitable benefit under plan x automatically will be distributed in a single lump sum if such value does not exceed dollar_figure dollar_figure beginning july page all distributions are determined and made in accordance with the proposed treasury regulations under code sec_401 including the minimum distribution incidental benefit requirement of proposed income_tax regulations sec_1_401_a_9_-2 the entire plan interest of a participant must be distributed to him or her in full or at least commence a no later than the april ist following the calendar_year in which the participant attains age if he or she attains age before date and b no later than the april ist following the later of the calendar_year in which the participant retires or attains age attains age after date plan sections d and e if he or she plan x also provides that benefits payable thereunder shal not be subject_to the claims of any creditor of a participant shall not be subject_to attachment or garnishment or other legal process by any such creditor and may not be pledged assigned or otherwise encumbered by any participant the foregoing restrictions shall not apply to qualified domestic relations orders or to the enforcement of federal tax_liens plan sec_11 based upon the foregoing you request a ruling that plan x meets the requirements of code sec_403 sec_403 b of the code provides that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable from the gross_income of the employee in the year contributed to the extent of the applicable_exclusion allowance provided the employee performs services for an employer which is exempt from tax under sec_501 of the code as an organization described in sec_501 or the employee performs services for an educational_institution as defined in sec_170 b a ii of the code which ts a state a political_subdivision of a state or an agency_or_instrumentality of any one or more of the foregoing the annuity_contract is not subject_to sec_403 of the code the employee’s rights under the contract are nonforfeitable except for failure to pay future premiums such contract is purchased under a plan which meets the nondiscrimination ttequirements of paragraph except in the case of a contract purchased by a church and in the case of a contract purchasec’ under a plan which provides a salary reduction agreement the contract meets the requirements of sec_401 sec_403 of the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code in addition except as provided in sec_403 b b a custodial_account described in sec_403 b is treated as an annuity_contract for all purposes of the code oe sec_403 of the code provides that the amounts paid_by a qualifying employer to a custodial_account which satisfies the requirements of sec_401 shall be treated as amounts contributed by the employer for an annuity_contract for his employee if the amounts are to be invested in regulated_investment_company stock to be held in that custodial_account and under the custodial_account no such amounts may be paid or made available to any page distributee before the employee dies attains age separates from service becomes disabled within the meaning of sec_72 or in the case of contributions made pursuant to a salary reduction agreement encounters financial hardship sec_403 of the code states that a custodial_account which satisfies the requirements of sec_401 shail be treated as an organization described in sec_401 solely for purposes of subchapter_f and subtitle f with respect to amounts received by it and income from investment thereof sec_401 of the code provides that a custodial_account shall be treated as a qualified_trust under sec_401 if the assets thereof are held by a bank as defined in sec_408 or another person who demonstrates to the satisfaction of the secretary that the manner in which he will hold the assets will be consistent with the requirements of sec_401 sec_403 of the code requires that arrangements pursuant to sec_403 of the code must satisfy requirements similar to the requirements of sec_401 a and similar to the incidental death_benefit requirements of sec_401 with respect to benefits accruing after date in taxable years ending after such date in addition this section requires that for distributions made after date the requirements of sec_401 regarding direct rollovers are met sec_401 a of the code generally provides for a mandatory benefit_commencement_date a no later than the april ist following the calendar_year in which the participant attains age if he or she attains age before date and b no later than the april ist following the later of the calendar_year in which the participant retires or attains age if he or she attains age after date sec_403 of the code provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 may be paid only when the employee attains age separates from service dies becomes disabled within the meaning of sec_72 or in the case of hardship such contract may not provide for the distribution of any income attributable to such contributions in the case of hardship sec_401 of the code requires that the contract be nontransferable sec_403 b e of the code provides that in the case of a contract purchased under a plan which provides a salary reduction agreement the contract must meet the requirements of sec_401 sec_401 requires a sec_403 arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements providing for elective_deferrals to the limitation in effect under sec_402 for taxable years beginning in such calendar_year page sec_402 i of the code provides generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure sec_402 of the code provides that the limitation under paragraph shall be increased but not to an amount in excess of dollar_figure by the amount of any employer contributions for the taxable_year used to purchase an annuity_contract under sec_403 under a salary reduction agreement sec_402 of the code provides that in the case of a qualified_employee of a qualified_organization with respect to employer contributions to purchase an annuity_contract under sec_403 under a salary reduction agreement the limitation of sec_402 as modified by sec_402 g for any taxable_year shall be increased by whichever of the following is the least i dollar_figure ii dollar_figure reduced by amounts not included in gross_income for pricr taxable years by reason of this paragraph or iii the excess cf dollar_figure multiplied by the number of years_of_service of the employee with the qualified_organization over the employer contributions described in paragraph made by the organization on behalf of such employee for prior taxable years determined in the manner prescribed by the secretary a qualified_organization for these purposes means any educational_organization hospital home health service agency health and welfare service agency church_or_convention_or_association_of_churches and includes any orga ization described in sec_414b ii and a qualified_employee means any employee who has completed years_of_service with the qualified_organization sec_415 a of the code provides in relevant part that an annuity_contract described in sec_403 shail not be considered described in sec_403 unless it satisfies the sec_415 limitations in the case of an annuity_contract described in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 limitations and the amount of the contribution for such portion shall reduce the exclusion_allowance as provided in sec_403 in this case you represent that employer m an employer described in sec_403 of the code has established plan x as its sec_403 program for its employees a participant’s salary reduction contributions and the earings thereon are fully vested and nonforfeitable at all times plan x does not meet the requirements of a sec_403 annuity_contract the restrictions on transferability are present in plan x as required by sec_401 of the code plan x satisfies the limits under sec_403 of the code that amounts attributable to elective_deferrals shall not be distributable earlier than upon the attainment of age separation_from_service death disability or hardship in addition plan x satisfies the sec_403 requirements and limits contributions in accordance with sec_403 and sec_415 of the code and satisfies the requirements of sec_403 of the code accordingly based on the foregoing law and facts we conclude with respect to your ruling_request that plan x satisfies the requirements of sec_403 of the code page this ruling is limited to the form of plan x excluding any form defects which may violate the nondiscrimination requirements of sec_403 of the code this ruling does not extend to any operational violations of sec_403 by plan x now or in the future this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose
